LIGrON, J.
Tbe charge of tbe court below, which is here assigned for error, proceeds upon tbe assumption, that tbe special term of tbe Court of Commissioners of Revenue and Roads for tbe county of Lauderdale, at which tbe claim of Henry was audited and allowed, was held without authority of law, and consequently its acts were coram nonjudice and void.
If tbe Court of Commissioners of Revenue and Roads, at tbe session at which this claim was audited and allowed, was clothed with all tbe attributes necessary to give it jurisdiction, tbe manner of its exercise is certainly regular in this instance.
Jurisdiction, wben applied to courts, is defined to be tbe power to bear and determine tbe cause. But, before a court of bmited jurisdiction will be sustained in its action, even in cases in which, by tbe law creating it, it bad full power to bear and determine, it must be shown by tbe record, that every preliminary required by law has been complied with before it acted. 18 Ala. Rep. 694, and authorities there cited. That tbe Court of Commissioners of Revenue and Roads is tbe creature of tbe statute, and one of limited authority or jurisdiction, has been several times ruled by this court. 18 Ala. Rep. 694; ib. 482. One essential ingredient to tbe exercise of jurisdiction by any court, for tbe sessions of which a time is appointed by law, is, that it act within the time prescribed, and should it fail to do so, or presume to act at another anda different time, such acts are absolutely void. Cullum v. Casey, 1 Ala. Rep. 351; 27 Maine Rep. 114; 2 Scammon, 227; 1 ib. 555.; 3 Blackf. 501. In the case before us, tbe claim on which the suit is founded, appears to have been audited and allowed, at a “ special term" of Commissioners’ Court, held on the 4th of April, 1849; and tbe question arises, bad that court authority of law to bold such a session ? It is entitled in tbe record, a “special term,” as contra-distinguished from *452a-regular or adjourned term of tbe court. By tbe former, we understand a term appointed by tbe presiding officer or officers, beld at an unusual time, for tbe transaction of some particular business. By tbe latter is meant, a term begun at tbe time appointed by law, and continued, at tbe discretion of tbe court, to sucb time as it may appoint, consistent witb law. We have sought our statutes in vain, for authority in tbe Courts of Commissioners of Bevenue and Boads, to bold special terms of tbeir courts, except for fixed purposes named in tbe acts giving sucb authority. By tbe 28th section of tbe act of 1821, four Commissioners of Bevenue and Boads are directed to be elected for each county, two of whom, witb tbe judge of tbe County, (now Probate) Court, shall constitute a court, whose powers and duties are defined. Clay’s Digest, 149, § 1. By tbe first section of tbe same act, as amended by tbe act of 1824, tbe terms of these courts are appointed to be beld on tbe first Mondays in December, February, and May, and third Monday in August. Clay’s Dig. 149, § 2. In none of tbe acts concerning this court, before tbe act of 1848, is any other direction, given for tbe bolding of its terms, except, in tbe revenue laws of tbe State, a special term has sometimes been directed to be beld, for tbe sole purpose of levying tbe county tax, but from these, no authority to bold a term like tbe one we are now considering, can possibly be derived.
But it is contended, that by tbe sixth section of tbe act of 1848, entitled “ an act to reform tbe evils arising from local legislation,” (Sess. Acts, 1848, p. 100), it was intended to confer tbe power of bolding'special terms upon tbe Commissioners of Bevenue and Boads, and that in tbeir capacity as sucb, without assembling as a court, on any day regularly appointed by law for that purpose, they may appoint tbe time for bold-ing tbeir courts, and sucb appointments will be good, and tbe terms beld pursuant to it will be both legal and regular. Several reasons, too important to be disregarded, forbid us from adopting this construction of that act.
In tbe first place, before tbe passage of that act, tbe General Assembly was repeatedly annoyed witb applications from tbe several counties in tbe State, for acts to authorize tbe Commissioners’ Courts of some one county to bold one or *453more of its regular terms at periods of time different from those fixed by the general law. The acts of that body, before 1848, and even during the session of that year, show that such applications were granted, and laws passed pursuant to them. The leading object, then, of the General Assembly, in tbe passage of the act referred to, was correctly set forth in its caption, and must be held to be, to give authority to the Commissioners’ Court, while sitting as such, to order its regular terms to be held at times different from those fixed by the act of 1824, above referred to. This would free the General Assembly from the necessity, in future, of passing acts for this purpose.
That it was not intended to confer the power to appoint a term of their court on the Commissioners of Eevenue and Eoads, in their individual capacity, we think, will sufficiently appear, from an examination of the several sections of the act itself. By the fifth section of the act, power is given to “the Commissioners of Eevenue and Eoads” whenever it may be necessary to levy a tax for county purposes, to levy it. The same careless phraseology is employed in the sixth section, which confers the power to alter the terms of their' court, when the public convenience may require. The General Assembly could not have intended to clothe the Commissioners, in their individual capacity, with the powers enumerated in the fifth section of the act, nor can we suppose they designed to employ the same phrase, in a different sense in the sixth section; in both places it should be understood as though it read, “the Court of Commissioners of Eevenue and Roads,” &c.
Our conclusion is, that the special term of the Commissioners’ Court of Lauderdale county, at which the claim on which plaintiff’s motion is founded was audited and allowed, was not held at a time authorized by law, and consequently its proceedings were coram non judice, and void.
2. Having seen that the proceedings of the court, at which the claim of the plaintiff was audited and allowed, were void for want of jurisdiction, it only remains to be seen whether the defendant could avail himself of it in a collateral proceeding. As far as our search has extended, the best authorities on the subject concur in saying, that a judgment void in one court, is not binding upon any other court, in which an in*454terest arising- under it is sought to be enforced. If the proceedings were merely irregular or erroneous, and liable to be set .aside on appeal or writ of error, the ease would be different.
The cases of Davison and another v. Gill, (1 East. 64) and Welch v. Nash, (8 East. 394) were both actions of trespass guare clausum fregit, brought by the owners of land, against persons for shutting up an old, and opening a new, foot-path through the premises of the plaintiffs, and the defendants sought to justify by an order of the justices of the peace under the statute (13 Geo. 3, c. 78, § 19) which gave such justices jurisdiction over the subject matter, and pointed out the manner in which it should be called into action, and exercised ; and in both these cases the court permitted the plaintiff to show that the orders, under which the defendants acted, were not. made by the justices according to the requirements of the. statute conferring the jurisdiction, but that they were such gross departures from it as to be void, and thus afforded the. defendants no protection whatever. Yoid orders and judgments have been allowed to be impeached collaterally, when those who claimed rights under them have sought to enforce them, by the Supreme Court of the United States, in the case of Elliot et al. v. Piersol et al. (1 Peters, 341) in which that court employs this language: “ When a court has jurisdiction, it has a right to decide every question which occurs in the cause: and whether its decision be correct or otherwise, its judgment, until reversed, is regarded as binding on every other court. But if it act without authority, its judgment and orders are regarded as nullities. They are. not voidable, hut simply void; and form no bar. to a recovery sought, even prior to reversal, in opposition to them. They constitute no justification; and all persons concerned in executing such judgments or sentences, are considered in law as trespassers. This distinction runs through all the cases on the subject; and it proves, that the jurisdiction of any court exercising authority over a subject, may be inquired into in every court, when the proceedings of the former are relied on and brought before the latter, by the party claiming the benefit of such proceedings.”
Such is the rule laid down by the Supreme Court of the United States, and we believe it to be the true one, especially *455in relation to courts of limited jurisdiction. See also 10 Peters, 449; 13 ib. 511; 6 Wheat. 119; 3 Howard U. S. Rep. 762. It has been recognized and acted upon in New York, 5 Hill, 568; 11 Wend. 652; 1 Denio, 158: in Mississippi, 6 How. Miss. Rep. 106; 8 Smedes & Marshall, 521 and 505: in Vermont, 16 Ver. 251: in Illinois, 4 Scam. 364: and in Arkansas, 5 Pike, 424.
In the case of Cole, Adm’r, v. Connolly, 16 Ala. Rep. 280, this court quotes approvingly the language of Mr. Justice Baldwin, in the case referred to in 10 Peters, 449, which is at least as strong as that which we have quoted from Mr. Justice Trimble, in the one cited from 1 Peters, 341.
The decision of this court, in the case of Lewis v. the Intendant and Town Council of Gainesville, (17 Ala. Rep. 85) we hold to be proper, upon the facts of that case. But we are constrained to dissent from the strong language employed by the Judge who delivered the opinion of the court, especially from that portion of it in which he repudiates the right of collaterally inquiring into the legality of the time of holding the session of the court at which the order was made, the validity of which is called in question collaterally, in a proceeding by which the party to the void order seeks a benefit under it. But, we repeat, this point did not necessarily arise in that case, and what is said upon it must be regarded as a dictum. The order there sought to be impeached, purported to have been made at an “ adjourned term ” of the Commissioners’ Court, and it was correctly remarked in that case, that “ it is not necessary to validate the acts of the Commissioners’ Court, that it should have adjourned from day to day, down to the time of making the order; if it met at the proper time, an adjournment to any day before the commencement of the next term, would be sufficient, as it is authorized to sit until the business was completed.1’ This was quite enough to justify the conclusion of the court in that case.
There is no error in the record, and the judgment must be affirmed.